t c no united_states tax_court estate of sheldon c sommers deceased stephan c chait temporary administrator petitioner and wendy sommers julie sommers neuman and mary lee sommers-gosz commissioner of internal revenue respondent intervenors v docket no filed date d made valid gifts to ns his nieces in date and date see estate of sommers v commissioner tcmemo_2013_8 d died in date w d's surviving_spouse succeeded to property she owned jointly with d and d's will bequeathed and devised to w all of his estate remaining after payment of debts and expenses w succeeded to or was entitled to receive all of the property included in d's gross_estate within the meaning of sec_2031 in accordance with the agreements governing their gifts from d ns paid the gift_tax due on those gifts p has filed three motions for partial summary_judgment seeking determinations that the gift_tax owed at d's death on his gifts to ns is deductible under sec_2053 the estate is entitled to a marital_deduction under sec_2056 equal to the value of d's nonprobate property that w received or to which she succeeded that under applicable state law was exempt from d's debts and the expenses of the estate and any federal estate_tax due must be apportioned to ns and thus does not reduce the estate's marital_deduction ns have filed their own motion for partial summary_judgment that none of the estate_tax liability can be apportioned to them held because the estate's payment of d's gift_tax liability would have given rise to a claim for reimbursement from ns under the agreements governing the gifts the gift_tax owed on those gifts at d's death is not deductible under sec_2053 p's gift_tax motion accordingly will be denied held further p's motion for partial summary_judgment regarding the effect of debts and claims on the marital_deduction allowed by sec_2056 will be denied because the amount of the allowable deduction turns on the factual question of the extent to which assets otherwise exempt from claims against the estate were used to pay estate debts and expenses held further under the new jersey estate_tax apportionment statute no portion of any estate_tax due can be apportioned to ns the existing record does not allow for a determination of the effect of the estate_tax on the allowable marital_deduction accordingly ns' estate_tax apportionment motion will be granted and p's will be denied david n narciso and matthew e moloshok for petitioner michael a guariglia and vlad frants for intervenors robert w mopsick and lydia a branche for respondent opinion halpern judge respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of sheldon c sommers decedent resulting from the inclusion in the value of decedent's gross_estate under sec_2035 of alleged gift_tax on gifts decedent made to his nieces the intervenors in the case in and less than three years before his death in date the parties have stipulated the amount of gift_tax due as a result of decedent's gifts to intervenors and on the basis of that stipulation we entered a decision in a related case involving the gift_tax deficiency respondent determined we now have before us in this case three motions for partial summary_judgment filed by petitioner and one filed by intervenors petitioner seeks determinations that the gift_tax owed at decedent's death on his gifts to intervenors is deductible under sec_2053 the estate is entitled to a marital_deduction under sec_2056 equal to the value of decedent's nonprobate property that his spouse bernice sommers bernice received or to which she succeeded that under new jersey law was exempt from decedent's debts and expenses of the estate and any 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure federal estate_tax due must be apportioned to intervenors and thus does not reduce the estate's marital_deduction respondent objects to petitioner's first two motions but supports petitioner's third motion intervenors support petitioner's first two motions object to his third motion and have filed their own motion for partial summary_judgment determining that none of the estate_tax liability can be apportioned to them both petitioner and respondent oppose intervenors' motion for the reasons explained below we will deny each of petitioner's motions and grant intervenors' motion decedent's gifts to his nieces background in decedent sought legal advice concerning his intention to transfer works from his art collection to the three nieces who were his closest living relatives to reduce--or ideally eliminate--any gift_tax on the gifts his attorneys offered two proposals first they recommended that he transfer the artwork to a newly formed limited_liability_company and then make gifts to his nieces of units representing ownership interests in the entity units that recommendation rested on the expectation that as a result of applicable valuation discounts the appraised value of the units would be less than the value of the assets they represented the attorneys also recommended that decedent make the intended gifts in two stages transferring some units to each niece on or before date and the rest thereafter spreading the gifts across the end of the year would increase the portions of the gifts that could be covered by the annual_gift_tax_exclusion provided by sec_2503 and also allow decedent the benefit of an increase in the unified_transfer_tax_credit scheduled to take effect in the plan envisioned decedent's transferring to his nieces in the maximum number of units possible without incurring gift_tax and then completing his gifts of the units the following year in accordance with that plan decedent transferred artwork to sommers art investors llc llc and executed two sets of gift and acceptance agreements with his nieces the first dated date and the second dated date when decedent and his nieces initially executed the agreements they left blanks for the number of units included in each transfer pending completion of an appraisal of the artwork the commissioned appraisal when completed in date assigned a value to the artwork that led decedent's counsel to conclude that dividing the transfers of units across the end of would not allow for the complete avoidance of gift_tax after the nieces agreed to pay any gift_tax resulting from the transfers the gift and acceptance agreements were completed by filling in the blanks for the number of units covered by each transfer in addition decedent and his nieces amended each of the agreements by adding a provision in which each donee agree d to pay the gift_taxes if any relating to the gift of the units including without limitation any gift_taxes penalties and interest that may later correctly be assessed none of the agreements refer to the apportionment of any federal estate_tax liability resulting from the gifts while neither agreement provides for the donee's assumption of any liability other than gift_tax neither specifically exculpates the donee from other liabilities execution of decedent's last will in date decedent executed what turned out to be his last will article i of that will directs bernice his executrix and then ex-wife to pay all of his just debts including all funeral and burial costs and expenses of his last illness and all costs and expenses of administering and settling his estate article ii bequeaths and devises to bernice all of decedent's_estate remaining after payment of those debts efforts to recover the artwork transferred by gift in date shortly before remarrying bernice decedent initiated litigation in indiana against his nieces challenging the validity of the purported gifts and seeking return of the artwork that litigation and similar litigation bernice initiated in new jersey ultimately upheld the validity of the gifts decedent's_estate tax_return decedent died on date the form_706 united_states estate and generation-skipping_transfer_tax return that bernice filed reported the following amounts item insurance naming bernice as beneficiary insurance naming estate as beneficiary property held with bernice in tenancy by the entireties property held with bernice in joint_tenancy potential claim against trust of which decedent was beneficiary and cotrustee artwork other miscellaneous property lifetime transfers amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure dollar_figure big_number big_number dollar_figure annuity naming bernice as beneficiary gross_estate legal and accounting fees other expenses debts marital_deduction taxable_estate adjustments on exam on examination respondent increased decedent's taxable_estate from dollar_figure to dollar_figure the increase of dollar_figure reflects three adjustments that follow from respondent's determination that decedent's transfers of units were valid gifts first respondent included in the value of decedent's gross_estate the gift_tax he determined to be due as a result of the gifts dollar_figure because decedent had made those gifts less than three years before his death see sec_2035 second respondent excluded from decedent's gross_estate the dollar_figure value the estate had assigned to the artwork that decedent had transferred to the llc and third respondent reduced the marital_deduction allowable to the estate by dollar_figure the decrease in the allowed marital_deduction reflected respondent's determination that the estate_tax liability of dollar_figuredollar_figure resulting from the sec_2035 inclusion would have to be paid out of marital assets the prior report in a prior report in this case estate of sommers v commissioner tcmemo_2013_8 we addressed prior motions for partial summary_judgment filed by bernice and respondent petitioner in the present case serves as substitutionary administrator of decedent's_estate following the deaths of bernice and the prior substitutionary administrator petitioner's prior motion asked us to rule that decedent did not make completed gifts of the units until date when the gift documents were completed by filling in the number of units covered by each agreement with the consequence that the units were includible in the value of decedent's gross_estate under sec_2035 and sec_2038 petitioner's motion also asked for a ruling that by reason of the inclusion of the units in decedent's gross_estate rather than just the gift_tax paid on decedent' sec_2002 gifts of units all of the estate_tax due was apportionable to intervenors under the new jersey estate_tax apportionment statue respondent's motion asked us to rule that decedent had made completed gifts of units to his nieces on date and date we granted respondent's motion and denied petitioner's motion regarding the timing of decedent's gifts because the parties had not at that stage adequately briefed the estate_tax apportionment issue we denied as premature petitioner's motion for a ruling that the estate_tax must be apportioned to intervenors stipulation and payment of gift_tax liability following our prior report the parties stipulated that decedent's gift_tax liabilities for and were zero and dollar_figure respectively after the entry of that stipulation intervenors paid decedent's gift_tax liability respondent's final report of estate_tax examination changes respondent's final form_1273 report of estate_tax examination changes dated date determined estate_tax of dollar_figure on a taxable_estate of dollar_figure the report reflects the agreed gift_tax liability resulting from decedent' sec_2002 gifts to intervenors excludes from decedent's gross_estate the dollar_figure potential claim reported as an asset on decedent's_estate tax_return and increases the deduction allowed for decedent's debts by dollar_figure an amount the report describes as gift_tax deficiency plus interet sic the estate_tax deficiency of dollar_figure reduces the marital_deduction that respondent would allow to dollar_figure discussion i summary adjudication summary_judgment expedites litigation it is intended to avoid unnecessary and expensive trials it is not however a substitute for trial and should not be used to resolve genuine disputes over issues of material fact e g 143_tc_41 the moving party has the burden of showing the absence of a genuine dispute as to any material fact e g 139_tc_508 for these purposes we afford the party opposing the motion the benefit of all reasonable doubt and we view the material submitted by both sides in the light most favorable to the opposing party that is we resolve all doubts as to the existence of an issue of material fact against the movant e g anderson v commissioner tcmemo_2012_46 wl at ii deductibility of gift_tax a applicable law sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2051 provides that the value of the taxable_estate is determined by subtracting allowable deductions from the value of the gross_estate since the enactment of the estate_tax in congress has adopted various measures to deter taxpayers from using lifetime gifts to avoid the tax in congress essentially combined the federal estate_and_gift_taxes into an integrated transfer_tax regime and thereby eliminated much of the potential for transfer_tax savings through the use of lifetime gifts instead of testamentary transfers even after however taxpayers can still reduce their total transfer_tax liability by making gifts lifetime gifts for example allow donors to take advantage of the annual exclusion from gift_tax provided in sec_2503 which exempts from gift_tax the first dollar_figure given by a donor in any year to each donee in addition the estate_tax applies to assets used to pay the tax while the gift_tax does not in more technical parlance the base of the estate_tax is tax inclusive while the base of the gift_tax is tax exclusive to deter taxpayers from making gifts shortly before death to exclude from their estate and avoid transfer_tax on the property used to pay the transfer_tax congress included in the tax reform act of tra pub_l_no 90_stat_1520 a gross-up rule that adds to a decedent's gross_estate the amount of gift_tax paid on gifts made by a decedent within three years of his death see h rept no pincite 1976_3_cb_735 th e 'gross-up' rule will eliminate any incentive to make deathbed transfers to remove an amount equal to the gift_taxes from the transfer_tax base the gross-up rule now appears in sec_2035 which provides the amount of the gross_estate determined without regard to this subsection shall be increased by the amount of any_tax paid under chapter sec_2501 through by the decedent or his estate on any gift made by the decedent or his spouse during the 3-year period ending on the date of the decedent's death sec_2053 allows a deduction from the gross_estate for funeral and administration_expenses claims against the estate and indebtedness in respect of property included in the decedent's gross_estate the regulations confirm that gift_taxes owed by a decedent's_estate at his death are generally deductible see sec_20_2053-6 estate_tax regs unpaid gift_taxes on gifts made by a decedent before his death are deductible when the donee of a gift agrees to pay the gift_tax resulting from the gift the full value of the property transferred by the donor to the donee is not treated as a taxable gift instead the taxable gift determined algebraically is the difference between the total value of the property transferred and the gift_tax on the net_gift see 277_f3d_490 4th cir revrul_75_72 1975_1_cb_310 2the net_gift will generally equal the full value of the transferred property divided by the sum of plus the applicable tax_rate b the issue on the basis of the parties' stipulation regarding decedent's gift_tax liability dollar_figure is includible in the value of decedent's gross_estate under sec_2035 the parties disagree however on whether that inclusion is offset by a deduction allowable in the same amount under sec_2053 on the ground that the gift_tax liability was not paid until after decedent's death c petitioner's argument petitioner argues that the gift_tax owed by decedent on hi sec_2002 gifts and unpaid at his death is deductible under the plain terms of sec_20_2053-6 estate_tax regs petitioner reasons that the payment of the gift_tax by intervenors rather than by the estate does not affect the estate's entitlement to the claimed deduction because sec_2502 imposes the obligation to pay gift_tax on the donor and the obligation remains on and is deemed owed and paid_by the donor even in a 'net' gift setting petitioner also observes that under this court's precedents the inclusion in a decedent's gross_estate under sec_2035 of the gift_tax liability on a net_gift rests on the premise that gift_tax is ultimately paid_by the donor using the donee as a conduit see estate of sachs v commissioner 3petitioner apparently means to refer to subsec c rather than d of sec_2502 sec_2502 provides the gift_tax imposed by sec_2501 shall be paid_by the donor t c aff'd in part and rev'd in part 856_f2d_1158 8th cir estate of sommers v commissioner at n petitioner acknowledges that allowing the deduction of the gift_tax under sec_2053 would eliminate the dollar_figure gift_tax add-back that takes place under code sec_2035 on literally a dollar for dollar basis petitioner seeks to justify the nullification of the effect of sec_2035 by claiming that in 133_tc_402 ndollar_figure aff'd 678_f3d_769 9th cir we accepted that net_gifts allow for t he removal of funds from the transfer_tax base d respondent's argument respondent argues that the gift_tax intervenors paid on decedent' sec_2002 gifts is not deductible under sec_2053 because intervenors received nothing additional from the estate and thus did not pay the gift_tax in their capacity as beneficiaries of dr sommers' estate respondent also claims that the allowance of a deduction for a liability that will not reduce the net amount passing to dr sommers' other heirs will subvert the purpose of sec_2035 e analysis although allowing decedent's_estate to deduct the gift_tax owed at his death on hi sec_2002 gifts to intervenors would frustrate the policy underlying sec_2035 as respondent argues and petitioner concedes disallowance of the deduction need not rest on policy considerations alone longstanding precedent establishes that a claim_against_an_estate is deductible in computing estate_tax liability only to the extent that it exceeds any right to reimbursement to which its payment would give rise e g 7_bta_134 aff'd 30_f2d_792 9th cir estate of hendrickson v commissioner tcmemo_1999_357 wl the decedent in parrott died owning an undivided one-half interest in property her brother owned the other half interest the property was encumbered by a mortgage of dollar_figure on which the decedent and her brother had been jointly and severally liable after the decedent's death the mortgagee proceeded against her estate for full payment of the mortgage with court approval the executors paid the total dollar_figure due and claimed a deduction for that amount on the estate_tax_return they filed the commissioner allowed a deduction of only dollar_figure the board upheld the commissioner's determination noting that when the executors paid the entire mortgage they were subrogated to the rights of the mortgagee and could have proceeded against the decedent's brother for reimbursement of dollar_figure that claim for reimbursement the board reasoned was an asset of the estate that related back to the date of the decedent's death parrott v commissioner b t a pincite moreover there was no evidence that the reimbursement claim was uncollectible or otherwise worth less than dollar_figure the board viewed as immaterial whether the entire liability of dollar_figure was deducted and an offsetting asset of dollar_figure included in the gross_estate or whether as under the commissioner's determination a deduction was allowed only for the net amount in estate of hendrickson we affirmed the principle adopted in parrott by disallowing the deduction of any portion of a mortgage for which the decedent had been jointly and severally liable along with other family members we reasoned that the allowable deduction had to reflect the right of contribution the decedent would have had if she had paid more than her allocable share of the mortgage the estate however had failed to establish the value of those contribution rights and the record was insufficient for us to make that determination on our own as we explained the purpose of the deduction for unpaid mortgages and generally for claims against the estate is to ensure that the estate_tax is imposed on the net amount of wealth a decedent can transmit to his or her heirs to achieve this purpose where a decedent was jointly and severally liable for a debt at the time of death the decedent's_estate is not allowed to deduct the entire debt instead the estate's sec_2053 deduction is adjusted to take account of the decedent's right of contribution from his co-obligors this may be done directly by limiting the decedent's sec_2053 deduction to the amount of the joint_and_several debt less the value of the decedent's contribution rights it may also be done indirectly by allowing the decedent a deduction for the full amount of the debt but by including the value of the decedent's contribution rights in the value of the gross_estate estate of hendrickson v commissioner wl at citing inter alia parrott v commissioner b t a pincite the principle adopted in parrott and affirmed in estate of hendrickson requires denying to the estate in the present case any deduction for the gift_tax owed at decedent's death on hi sec_2002 gifts to intervenors because intervenors agreed to pay any gift_tax arising from those gifts the estate's payment of that tax would have given rise to a right of reimbursement from intervenors that must be taken into account in determining decedent's taxable estate--either as a separate 4in the secretary amended the regulations to require the direct approach under which any right to reimbursement reduces the allowable deduction sec_20_2053-4 estate_tax regs provides if the decedent or the decedent's_estate is one of two or more parties against whom the claim is being asserted the estate may deduct only the portion of the total claim due from and paid_by the estate reduced by the total of any reimbursement received from another party insurance or otherwise the estate's deductible portion also will be reduced by the contribution or other amount the estate could have collected from another party or an insurer but which the estate declines or fails to attempt to collect sec_20_2053-4 estate_tax regs as amended by t d 2009_44_irb_570 applies to the estates of decedents dying on or after date sec_20_2053-4 estate_tax regs asset or as a reduction in the amount that would otherwise have been deductible under sec_2053 as a claim against the estate because the estate would have been entitled to reimbursement of the full amount_of_the_gift tax paid no deduction can be allowed that the right to reimbursement would have arisen by contract rather than by subrogation under the terms of the debt itself does not distinguish parrott or estate of hendrickson those cases stand for the general principle that an estate is entitled to deduct a claim under sec_2053 only to the extent that the amount owed exceeds any right to reimbursement to which payment of the claim would give rise contrary to petitioner's argument denying a deduction for the estate's gift_tax liability does not conflict with the rationale for including the gift_tax in the value of decedent's gross_estate under sec_2035 in estate of sachs we held that then sec_2035 which set forth the gross-up rule that now appears in subsection b required inclusion in the value of a decedent's gross_estate of gift_tax paid within three years of his death by the donees in reaching that conclusion we had to negotiate the statutory language that limits the inclusion to gift_tax paid_by the decedent or his estate we recognized that applying sec_2035 in accordance with its plain terms would produce a result wholly inconsistent with congress' intent estate of sachs v commissioner t c pincite we relied on substance over form principles to reconcile our enforcement of the statute's underlying policy with its plain terms although the donees of the net_gift directly paid the gift_tax the donor was the ultimate payor the donees served merely as conduits we reasoned that the donor of a net_gift may be deemed to have paid the tax by ordering the donee to pay it over to the internal_revenue_service on his behalf in satisfaction of his gift_tax liability id pincite we surmised that the drafters of the statutory rule included the qualifying phrase paid_by the decedent or his estate to accommodate split_gifts under sec_2513 id sec_2513 allows a married couple to elect to treat a gift made by one spouse as having been made in equal shares by each spouse in estate of sachs we quoted the legislative_history of the gross-up rule indicating that that rule would not apply to gift_tax paid_by a spouse on a gift made by a decedent within three years of death if the gift were covered by a split-gift election to the extent that as a result of such an election the decedent's spouse paid the gift_tax on the decedent's gift the gift_tax would not reduce the decedent's_estate so the gross-up would be unnecessary thus we observed the possibility of split gift 5congress enacted the predecessor of sec_2513 in along with the initial estate_tax_marital_deduction as part of a broader effort to equalize the tax treatment of couples residing in common_law and community_property states s rept no 1948_1_cb_285 h_r rept no 1948_1_cb_241 elections illustrated that payment of tax on gifts described in sec_2035 that is those made by a decedent within three years of death does not always remove funds from the transfer_tax base id given our surmise about the purpose of the qualifying language limiting the inclusion to gift_tax paid_by the decedent or his estate we did not view the language as indicating that congress intend ed to distinguish net deathbed gifts from other deathbed gifts id the key question when considering the deductibility under sec_2053 of gift_tax owed on a net_gift as opposed to inclusion of that amount in a decedent's gross_estate under sec_2035 is not whether the decedent or his estate served as the ultimate source of the funds used to pay the liability but when the decedent parted with that value decedent in the present case effectively provided intervenors with the wherewithal to pay tax on the taxable_gifts because for each intervenor the portion of the value of the units transferred in that was ultimately determined to constitute a taxable gift was less than the total value of those units by the amount_of_the_gift tax but decedent made those transfers to intervenors before he died withdrawing from his potential estate not only the value of the taxable_gifts but also the amount of the tax on the gifts whether intervenors as conduits for the payment of the gift_tax remitted the tax to respondent before or after decedent's death should be of no consequence to the allowance of a deduction by the estate as noted above if decedent's_estate had paid the gift_tax liability after his death--effectively for a second time--it would have had a claim for reimbursement against intervenors to whom decedent had already provided the wherewithal to pay the tax recognizing decedent as the ultimate source of the funds used to pay the gift_tax does not justify allowing a deduction for the gift_tax in the present case any more than in the case of a gross gift_for which the decedent paid the gift_tax before he died enforcement of the purposes of the sec_2035 gross-up rule provides further support for a conclusion that can be firmly grounded in applicable legal precedent petitioner acknowledges that the deduction he seeks would neutralize the impact of sec_2035 if we were to allow the claimed deduction the excess of the value of the units decedent transferred to intervenors in over the value of the taxable_gifts that is the excess of the gross transfers over net_gifts would escape transfer_tax altogether the total transfer_tax attendant to the transfer of decedent's property would end up being less than if decedent had retained the units until death and made testamentary transfers to intervenors petitioner makes no effort to square the result he seeks with the purpose underlying sec_2035 instead he seems to recognize the concerns raised by an interpretation of sec_2053 that would effectively render the gross-up rule_of sec_2035 elective--avoidable by the simple expedient of paying gift_tax not to the internal_revenue_service service but instead to the donees to enable them to remit the tax unable to justify that result on policy grounds petitioner suggests that it betrays a flaw in the statute--specifically that the plain terms of sec_2053 prevent the effective operation of sec_2035 in cases involving net_gifts petitioner claims that we resigned ourselves in estate of morgens to the prospect that net_gifts allow for the avoidance of transfer_taxes that case however does not support creating a loophole so large that it would render sec_2035 essentially elective in claiming otherwise petitioner has seized on and read out of context a single sentence from a footnote in our opinion in estate of morgens estate of morgens dealt not with a net_gift but instead a surviving spouse's gift of qualified_terminable_interest_property qtip the qtip rules allow specified terminable_interest property transferred by a decedent to a spouse to qualify for the marital_deduction allowed by sec_2056 in general sec_2056 allows a deduction for the value of any interest in property included in the decedent's gross_estate which passes or has passed_from_the_decedent_to_his_surviving_spouse as previously noted congress first provided for a marital_deduction in as part of a program to reduce the disparate tax impacts on couples residing in common_law and community_property states consistent with that objective the marital_deduction was originally limited to one-half of the decedent's adjusted_gross_estate congress removed that limitation in economic_recovery_tax_act_of_1981 pub_l_no sec_403 stat pincite thus in its current form the marital_deduction goes beyond harmonizing the treatment of couples living in common_law and community_property states instead the unlimited_marital_deduction now allowed treats a married couple as a single economic unit and defers transfer_tax until property is transferred outside that unit s rept no pincite 1981_2_cb_412 thus property transferred from the first spouse to die to the surviving_spouse is generally exempt from estate_tax but that exemption is premised on the expectation that the property will be subject_to estate_tax on the death of the second spouse unless consumed during her life or transferred by gift and thus subject_to gift_tax therefore a terminable_interest such as a life_estate generally does not qualify for the marital_deduction because it will not be included in the surviving spouse's estate see sec_2056 the qtip rules provide an election under which a qualifying terminable_interest can be covered by the marital_deduction at the death of the first spouse with the proviso that the underlying property be included in the estate of the second spouse upon death see sec_2056 sec_2044 in effect the rules employ a fiction that treats the second spouse as owning the subject property outright rather than owning merely a life or other terminable_interest consistent with this fiction if the surviving_spouse makes a gift of the qtip during life the entire property is subject_to gift_tax see sec_2519 because the gift_tax will apply to the full value of the property even though the donor's term_interest may be worth only a small fraction of that value sec_2207a allows the donor to recover the gift_tax from the donees the decedent in estate of morgens made a gift of qtip less than three years before her death at issue was whether the gross-up rule_of sec_2035 required the inclusion of the gift_tax in her gross_estate notwithstanding her entitlement to reimbursement from the donees in concluding that it did we analogized the deemed transfer of qtip to a net_gift in each case we reasoned the donor is legally obligated to pay the gift_tax despite having a right to reimbursement by either contract or statute thus we concluded that the reasoning of estate of sachs regarding a net_gift applies equally to a deemed gift of qtip under sec_2519 estate of morgens like estate of sachs thus ultimately rests on fealty to the purpose of sec_2035 b --ensuring that gifts made within three years of death do not allow for a reduction of transfer_tax consequently we should be reluctant to accept any reading of estate of morgens that would justify frustration of that purpose the footnote in estate of morgens on which petitioner relies refers to the comparison of split_gifts and net_gifts that we made in estate of sachs the footnote appears at the end of a paragraph that elaborates on the purpose of sec_2035 quoting from the report of the house ways_and_means_committee on the bill that became the tax reform act of the footnote quotes further from that report the amount of gift_tax subject_to sec_2035 would include tax paid_by the decedent or his estate it would not however include any gift_tax paid_by the spouse on a gift made by the decedent within years of death which is treated as made one-half by the spouse since the spouse's payment of such tax would not reduce the decedent's_estate at the time of death estate of morgens v commissioner t c pincite ndollar_figure quoting h rept supra pincite c b vol pincite following that quotation we added as we explained in estate of sachs v commissioner payment of tax on gifts does not always remove funds from the transfer_tax base and the language of sec_2035 accommodates split_gifts the removal of funds from the transfer_tax base occurs however in net_gifts id read in context our passing acknowledgment in estate of morgens that net_gifts remove funds from the transfer_tax base simply describes the reality that the excess of the value of the property transferred in a net_gift over the taxable gift reduces the value of the donor's gross_estate but is also excluded from the taxable_portion of the gift consequently that excess value the gift_tax on the net_gift would escape transfer_tax altogether were it not subject_to the sec_2035 gross-up because a net_gift depletes the donor's estate beyond the value taken into account for gift_tax purposes the gross-up is necessary our acknowledgment that a net_gift made within three years of the donor's death effects a removal of funds from the transfer_tax base that must be redressed by the gross-up cannot be read as acquiescence in the permanent exemption from transfer_tax that would result if the gross-up were offset by a deduction of the same amount under sec_2053 f conclusion for the reasons explained above we will deny petitioner's motion for partial summary_judgment that the gift_tax owed at decedent's death on his gifts to intervenors is deductible under sec_2053 iii the impact of debts and expenses on the estate's marital_deduction a applicable law as noted above sec_2056 allows a deduction for the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse the regulations clarify that value for that purpose means net value sec_20_2056_b_-4 estate_tax regs thus property that would otherwise have been distributed to the surviving_spouse that is used to satisfy debts of the estate is not included in the allowable marital_deduction similarly any debt or claim that encumbers property that the spouse does receive reduces the deduction see sec_2056 in addition f or purposes of determining the marital_deduction the value of the marital share shall be reduced by the amount of the estate transmission expenses paid from the marital share sec_20_2056_b_-4 estate_tax regs transmission expenses are those that would not have been incurred but for the decedent's death and the consequent necessity of collecting the decedent's assets paying the decedent's debts and death taxes and distributing the decedent's property to those who are entitled to receive it sec d ii estate_tax regs even when marital assets would otherwise be exempt from debts and expenses under state law or the terms of the decedent's will executors may be forced to sell those assets to satisfy debts and or pay expenses if nonmarital assets are insufficient see eg 923_f2d_504 7th cir 687_f2d_386 ct_cl in such cases the marital_deduction must be reduced by the value of the marital assets used to pay debts or expenses see martin f 2d pincite murray f 2d pincite sec_20_2056_b_-4 estate_tax regs the deduction allowed to an estate under sec_2053 for expenses and claims generally cannot exceed the value at the time of the decedent's death of property_subject_to_claims see sec_2053 claims and expenses paid from property not subject_to claims are nonetheless deductible however when paid before the due_date of the estate_tax_return id for purposes of sec_2053 the term 'property subject_to claims' means property includible in the gross_estate of the decedent which or the avails of which would under the applicable law bear the burden of the payment of such deductions in the final adjustment and settlement of the estate id b the parties' arguments petitioner claims that decedent's_estate is entitled to a marital_deduction of dollar_figure equal to the value of decedent's nonprobate property that bernice received or to which she succeeded that under new jersey law was exempt from the estate's debts and expenses petitioner argues that those assets are protected from claims including state law debts of the decedent and the expenses of administering the decedent's_estate to the extent such expenses arise under state law see n j stat ann sec_46 west neither spouse may sever alienate or otherwise affect their interest in the tenancy by entirety during marriage or upon separation without the written consent of both spouses id sec_46 upon the death of either spouse the surviving_spouse shall be deemed to have owned the whole of all rights under the original instrument of purchase conveyance or transfer from its inception id sec 17b a west if a policy of insurance is affected by any person on his own life in favor of a person other than himself then the lawful beneficiary shall be entitled to its proceeds and avails against the creditors and representatives of the insured id sec 17b a providing as a general_rule that t he benefits which under any annuity_contract are due or prospectively due the annuitant shall not be subject_to execution garnishment attachment sequestration or other legal process according to petitioner all of the debts and expenses for which the estate claimed deductions on its estate_tax_return arise under new jersey state law and accordingly are bound by and are subject_to the limitations and exemptions set forth in the new jersey statutes on which petitioner relies in opposing petitioner's marital_deduction motion respondent observes that the marital share of decedent's_estate holds the only assets available to pay the debts and expenses for which the estate claimed deductions therefore respondent argues those debts and expenses must reduce the marital_deduction to which the estate is entitled c analysis petitioner's claim of a marital_deduction of dollar_figure is inconsistent with the estate's deduction of dollar_figure of debts and expenses the dollar_figure gross_estate reported on decedent's_estate tax_return included a lifetime_transfer of dollar_figure and artwork valued at dollar_figure that we have concluded had been transferred by decedent to intervenors in valid inter_vivos gifts estate of sommers v commissioner at if petitioner is correct that bernice received or succeeded to nonprobate assets worth dollar_figure that were exempt under new jersey law from claims against the estate then the date-of- death value of the property_subject_to_claims was no more than dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the debts and expenses reported by the estate would be fully deductible only if at least dollar_figure of them dollar_figure dollar_figure --and perhaps as much as dollar_figure dollar_figure dollar_figure --were voluntarily paid before the due_date of the estate_tax_return out of assets that were exempt from claims against the estate see sec_2053 to the extent that bernice voluntarily paid debts or expenses of the estate out of property that was exempt from claims against the estate the estate's allowable marital_deduction would be reduced below the amount to which petitioner claims to be entitled see martin f 2d pincite murray f 2d pincite sec_20_2056_b_-4 estate_tax regs in short either the allowable marital_deduction is less than dollar_figure or the estate is not entitled to deduct in full the debts and expenses reported on the estate_tax_return 6if as indicated by respondent's final form_1273 the dollar_figure potential claim against a_trust of which decedent was the beneficiary and a cotrustee that the estate reported as an asset has proved to have no merit or value the date-of-death value of the estate property_subject_to_claims would have been only dollar_figure dollar_figure dollar_figure 7respondent made no adjustment in the notice_of_deficiency to the deductions claimed by the estate under sec_2053 although his final form_1273 increased the deduction allowed for decedent's debts by an amount described as gift_tax deficiency plus interet sic that description is obviously continued d conclusion because the estate's entitlement to a marital_deduction in the amount petitioner claims turns on the factual question of the extent to which assets otherwise exempt from claims against the estate were used to pay the reported debts and expenses we will deny petitioner's motion asking us to determine a marital_deduction in that amount continued incorrect because the dollar_figure adjustment is less than the dollar_figure stipulated gift_tax deficiency we assume therefore that the adjustment includes only interest in any event respondent now claims that neither the gift_tax deficiency nor the interest on that amount is deductible under sec_2053 normally respondent's pursuit of an adjustment not made in the notice_of_deficiency requires him to amend his answer and bear the burden_of_proof in regard to the newly asserted issue see rule sec_36 sec_41 sec_142 here however any decrease in the deduction allowed to the estate for debts and expenses by reason of the limitation imposed by sec_2053 may simply be an arithmetic corollary of the adjustment made in the notice_of_deficiency to exclude from decedent's_estate the dollar_figure of artwork that decedent transferred by gift to intervenors before his death respondent's failure heretofore to consider any reduction in the deduction allowable for debts and expenses by reason of sec_2053 may reflect unawareness of the extent to which assets that bernice received or to which she succeeded were exempt from claims against the estate iv apportionment of estate_tax a applicable law the development of state apportionment statutes although the code imposes liability for the federal estate_tax in the first instance on the executor sec_2002 it also provides the service with a broad array of powers to collect the tax when necessary from those who received the decedent's assets for example sec_6324 imposes a 10-year lien on all property included in the decedent's gross_estate including property received by the decedent's surviving_spouse and covered by the marital_deduction in addition if the estate_tax is not paid when due any person who received or held at the decedent's death property not owned by the decedent but included in his estate under sec_2034 to is personally liable for the estate_tax to the extent of the value of that property on the decedent's death sec_6324 the choices made by the service in exercising its discretion regarding the collection of the estate_tax however generally do not determine the ultimate 8moreover for purposes of sec_6324 property transferred by the decedent within three years of his death is treated as having been included in his gross_estate sec_2035 consequently if respondent is unable to collect from petitioner any estate_tax deficiency determined in this case he could proceed against intervenors for payment of the tax see 114_tc_94 economic incidence of the tax in 317_us_95 the supreme court in upholding the constitutionality of a new york estate_tax apportionment statute held that the ultimate impact of the federal estate_tax should be governed by applicable state law those from whom the service collects estate_tax in excess of their allocable share as determined by applicable state law are generally entitled to reimbursement from other recipients of the decedent's property see sec_2205 sec_20_2205-1 estate_tax regs see also eg n j stat ann sec_3b west allowing court to direct reimbursement to transferee from estate if transferee was required to pay more than proportionate share of tax at common_law the estate_tax was generally payable out of the estate's residue e g turner v cole a n j the federal estate_tax falls upon the residuary_estate the common_law rule caused increasing inequities as more assets were transferred outside of probate by means of trusts or joint_ownership the burden of the estate_tax which was generally imposed on both probate and nonprobate assets was borne disproportionately by those beneficiaries who received testamentary transfers out of the residuary probate_estate to address those perceived inequities states began adopting statutory apportionment regimes like the one upheld by the supreme court in riggs the apportionment statutes generally provide in the absence of a contrary direction from the testator for ratable allocation of the estate_tax among all nonexempt recipients of property by reason of the testator's death new jersey adopted its apportionment statue in n j laws as the new jersey supreme court explained in hale v leeds a 2d n j the new jersey apportionment statute was enacted to correct what was deemed to be the inequities of the common_law rule ie in the absence of a clear contra intent on the part of the testator the residuary_estate was to bear the burden of federal estate and state inheritance taxes imposed against the decedent's taxable_estate the national conference of commissioners on uniform state laws nccusl adopted the first uniform estate_tax apportionment act uniform act in the uniform act was replaced by revised versions in and the initial apportionment statutes did not explicitly address the possibility that the value of property not includible in the decedent's gross_estate could nonetheless influence the amount of estate_tax liability when those statutes were first enacted that possibility did not arise at least under the federal estate_tax law under federal_law before lifetime gifts made by a decedent could affect his federal estate_tax liability only if made in contemplation_of_death in which case the transferred property was included in the decedent's gross_estate see sec_2035 before amendment by tra sec_2001 sec_90 stat pincite that changed however with the tra and its overhaul of the federal transfer_tax regime which as noted above essentially combined the estate_and_gift_taxes into an integrated tax since the federal estate_and_gift_taxes are computed by reference to a single graduated rate schedule applied on a cumulative basis thus in computing the gift_tax due for any given year a taxpayer first computes a tentative_tax on all lifetime gifts sec_2502 the taxpayer then subtracts from that tax a tentative_tax on only prior years' gifts sec_2502 that excess is further reduced by a lifetime unified_credit that exempts from tax gifts and lifetime transfers up to a specified amount see sec_2505 thus gifts made in prior years serve to push current_year gifts further up the graduated rate scale upon the taxpayer's death his estate_tax liability is computed in a similar manner first a tentative_tax is computed on the sum of adjusted_taxable_gifts and the decedent's taxable_estate sec_2001 for that purpose the decedent's adjusted_taxable_gifts include the total amount of taxable_gifts made after other than gifts includible in his gross_estate sec_2001 flush language the tentative_tax described by sec_2001 is reduced by both a hypothetical tax on post- gifts determined using the rate schedule in effect at the decedent's death and the unified_credit sec_2001 sec_2010 thus under the post-1976 integrated transfer_tax regime lifetime gifts can increase a donor's estate_tax liability even if the transferred property is not included in the value of his gross_estate for example lifetime gifts may absorb the unified_credit and leave less available to shelter from estate_tax the assets passing at death additional lifetime gifts beyond those sufficient to absorb the unified_credit push the estate into higher marginal tax brackets and of course while gifts are no longer included in a decedent's gross_estate regardless of their nexus to the decedent's death in either motivation or temporal proximity the gift_tax paid on gifts made within three years of death is included in the value of the gross_estate by sec_2035 in a few jurisdictions in which legislators did not update their state's apportionment statutes to reflect the changes in the federal transfer_tax regime courts have approved apportionment of estate_tax to recipients of lifetime gifts without clear statutory mandate apparently to remedy perceived inequities see bunting v bunting a 2d conn app ct shepter v johns hopkins univ a 2d md in re estate of necaise so 2d miss by contrast new york courts applied that state's apportionment statute more narrowly and declined to apportion estate_tax to donees see in re metzler n y s 2d app div in re estate of coven n y s 2d surr ct the new jersey courts have yet to address the extent to which their state's statute provides for apportionment of estate_tax to recipients of lifetime gifts the new jersey apportionment statute the new jersey apportionment statute applies w henever a fiduciary has paid or may be required to pay an estate_tax under any law of the state of new jersey or of the united_states upon or with respect to any property required to be included in the gross tax estate of a decedent under the provisions of any law n j stat ann sec_3b west in such cases the amount of tax must be apportioned among the fiduciary and each of the transferees interested in the gross tax estate in accordance with the apportionment statute unless the testator otherwise directs in his will or provides in a nontestamentary instrument for a different apportionment of the taxes upon the fund dealt with in that instrument id the term transferee means any person to whom the gross_estate or any part thereof is or may be transferred or to whom any benefit therein accrues other than that part of the gross_estate that passes under the will of decedent id sec_3b d because those who receive property passing under the decedent's will are not transferees for purposes of the apportionment statute the estate_tax attributable to specific testamentary bequests is in the absence of a contrary direction by the testator apportioned to the fiduciary and borne by the residuary beneficiaries of his estate see id sec_3b nothing in this chapter shall be taken to require an apportionment of an estate_tax inter sese among the devisees and beneficiaries under a will see also nat'l state bank of newark v nadeau a 2d n j super ct app div u nder new jersey law there is no apportionment of federal_estate_taxes as to property passing under a will in re estate of burnett a 2d n j cty ct t he new jersey apportionment statute deals only with the apportionment of the estate_tax as between a fiduciary and a transferee of non-probate assets and does not guide the apportionment of the estate_tax among beneficiaries n j stat ann sec_3b provides the basic mechanics for apportioning estate_tax to transferees of nonprobate property that section provides in the absence of directions to the contrary a that part of the tax shall be apportioned to each of the transferees as bears the same ratio to the total_tax as the ratio which each of the transferees' property included in the gross tax estate bears to the total property entering into the net estate for purposes of that tax the gross tax estate means all property of every description required to be included in computing the tax id sec_3b b t he balance of the tax after apportionment as required among transferees is apportioned to the fiduciary id sec_3b a finally n j stat ann sec_3b b provides any deduction allowed under the law imposing the tax by reason of the relationship of any transferee to the decedent or by reason of the charitable purposes of the gift shall inure to the benefit of the fiduciary or transferee as the case may be subject nonetheless to the provisions of n j s 3b dealing with term interests b the issue given the terms of the new jersey apportionment statute the issue in the present case of whether any or all of the estate_tax owed by decedent's_estate can be apportioned to intervenors turns on whether the units transferred to them were included in computing the tax making them transferees within the meaning of n j stat ann sec_3b d 9the parties apparently accept that decedent's will included no directions to the contrary that would override the apportionment of estate_tax prescribed by the statute agreeing that the testamentary directive to pay all debts out of the residuary_estate is not sufficiently specific to cover the apportionment of estate_taxes in general courts have divided over the question of whether a general provision regarding the payment of debts constitutes a direction regarding the apportionment of estate_taxes sufficient to override any applicable apportionment statute douglas a kahn the revised uniform estate_tax apportionment continued c the parties' arguments petitioner offers two arguments in support of the view that decedent's gifts to intervenors were part of his gross tax estate within the meaning of n j stat ann sec_3b b first petitioner claims that because those gifts were included in decedent's adjusted_taxable_gifts within the meaning of sec_2001 they were required to be included in computing decedent's_estate tax_liability that argument if accepted would support apportionment of estate_tax to any recipient of a gift from a decedent made after of property not included in the decedent's gross_estate petitioner acknowledges that new jersey courts have not had occasion to issue an opinion dealing with the precise situation of a gift-tax add back now before this court petitioner finds analogous support however continued act real prop prob tr j in any event under new jersey law any direction regarding apportionment provided in a decedent's will is effective only in regard to recipients of property transferred under the will n j stat ann sec_3b west any direction as to apportionment or nonapportionment of the tax whether contained in a will or in a nontestatmentary instrument shall be limited in its operation to the property passing thereunder unless the will or instrument otherwise directs therefore even if decedent's will were read to provide for the payment of estate_tax out of the residuary of his estate that direction would not govern the apportionment of tax attributable to the sec_2035 inclusion resulting from the gifts that decedent made to intervenors moreover such a direction would have been superfluous resulting in the same apportionment of estate_tax that would otherwise have been provided under the statute from the several courts that in applying similar apportionment regimes have directed that lifetime transferees whose 'adjusted taxable gifts' gave rise to an estate_tax must be apportioned the resulting tax in that regard petitioner cites bunting shepter and necaise petitioner also offers a second argument that applies only to gifts made by a decedent within three years of death on the condition of the donees' agreement to pay the resulting gift_tax as noted supra part ii a when the donee agrees to pay the gift_tax the full value of the property transferred from the donor to the donee is not treated as a taxable gift instead the taxable gift determined algebraically is the difference between the total value of the transferred property and the gift_tax on the net_gift petitioner argues that a portion of the property intervenors received represent ed the gift_tax that was added back to decedent's_estate therefore according to petitioner intervenors clearly received a portion of 'the gross tax estate ie at least the portion of the gift that enabled them to pay the gift_tax ' in his response to petitioner's motion respondent agrees that the estate_tax is apportioned to intervenors under new jersey law so that the estate_tax does not reduce the marital share respondent reasons that intervenors are transferees within the meaning of n j stat ann sec_3b d because they are persons to whom a benefit in the gross tax estate accrues intervenors oppose petitioner's motion regarding apportionment of the estate_tax and ask for partial summary_judgment in their favor on the ground that the estate_tax at issue cannot be apportioned to them they argue that gift_tax clawbacks are not 'transferees' property' within the meaning of the apportionment statute so that the estate cannot apportion the estate_tax liability at issue intervenors also argue that apportioning any of the estate_tax liability to them would be inconsistent with decedent's intent that intent intervenors argue was embodied in decedent's agreement with each of them under which the only liability she agreed to bear was the gift_tax on the transfer of units to her thus as we understand intervenors' alternative argument they claim that the gift and acceptance agreement that decedent entered into with each of them is a nontestatmentary instrument within the meaning of n j stat ann sec_3b 10respondent's position in response to petitioner's motion appears to conflict with his final form_1273 which reduced the marital_deduction by the estate_tax deficiency determined in the report if respondent were correct that the estate_tax deficiency does not reduce the allowable marital_deduction decedent's taxable_estate would be dollar_figure dollar_figure gross-up under sec_2035 plus the lifetime_transfer of dollar_figure rather than the dollar_figure determined in respondent's final report that directs that no estate_tax be apportioned against units each intervenor received under the terms of that agreement none of the gift and acceptance agreements however refers to the apportionment of any federal estate_tax liability resulting from the gifts in each the donee agrees to pay the gift_taxes if any relating to the gift of the units but the agreements do not specifically disclaim the donees' liability for any other taxes intervenors apparently ask us to rule that because the only taxes they agreed to pay under the gift agreements were gift_taxes those agreements implicitly provide that they are not liable for estate_taxes intervenors do not explicitly address petitioner's first argument that adjusted_taxable_gifts are part of the gross tax estate within the meaning of n j stat ann sec_3b b because they are included in the computation of estate_tax liability intervenors do however question the relevance of the caselaw petitioner cites from jurisdictions other than new jersey in support of that argument in particular they observe that shepter was legislatively overruled and they attempt to distinguish bunting and necaise on the ground that those cases did not involve inclusions of gift_tax under sec_2035 d analysi sec_1 petitioner's first argument a statutory analysis the validity of petitioner's first argument turns on whether the units intervenors received in were included in computing decedent's_estate tax_liability if so the units were part of decedent's gross tax estate within the meaning of n j stat ann sec_3b b and intervenors as recipients of those units would be transferees within the meaning of n j stat ann sec_3b d to whom estate_tax could be apportioned under n j stat ann sec_3b petitioner argues that the units intervenors received in were included in computing the tax because they were part of decedent's adjusted_taxable_gifts that entered into the computation of the estate_tax liability under sec_2001 if the phrase included in can be read as synonymous with taken into account the terms of the statute would support petitioner's position as explained below however both the structure of the apportionment scheme as a whole and the history of the specific provision defining gross tax estate suggest that the new jersey legislature intended the phrase included in to limit the gross tax estate to property encompassed within the base to which the tax applies the separate provisions of the new jersey apportionment statute must be interpreted consistently to maintain the coherence of the scheme it defines the general apportionment rule provided in n j stat ann sec_3b a west requires each transferee of nonprobate assets to bear a ratable portion of the total_tax and apportions the balance of the tax to the fiduciary the numerator of the fraction that determines each transferee's proportionate share is the value of the property received by the transferee that is included in the gross tax estate id again property is included in the gross tax estate if it is required to be included in computing the tax id sec_3b b and the denominator of the apportionment fraction is the total property entering into the net estate for purposes of the tax id sec_3b a arithmetic logic suggests that any amount included in the numerator of the apportionment fraction must also be included in the denominator were that not the case the sum of the numerators could in theory exceed the denominator resulting in the allocation among transferees of amounts of tax in excess of the estate's total_tax liabilitydollar_figure although 11this possibility is mostly theoretical because the numerators include only nonprobate property their sum will generally be less than the total property entering into the net estate nonetheless if most of a decedent's_estate consists of nonprobate property and the decedent made substantial gifts shortly before death the construction of the statute advanced by petitioner and respondent could result continued property taken into account in determining estate_tax liability could be viewed as having been included in computing the tax regardless of whether it was included within the tax_base it would be difficult to view property not included in the tax_base as entering into the net estate property can enter into the net estate presumably a reference to gross_estate less allowable deductions only if it was first part of the gross estatedollar_figure to the extent that property required to be included in computing the tax must be defined consistently with property entering into the net estate to preserve the arithmetic integrity of the apportionment scheme that need for consistency would support reading the phrase included in computing the tax to refer to property included in the tax_base property not included in the tax continued in an allocation to transferees of an amount of tax in excess of the total_tax payable 12on the other hand the inclusion of property within the gross_estate does not mean that it necessarily enters into the net estate for example property eligible for the federal marital_deduction is included in a decedent's gross_estate but by reason of the deduction may not enter into the net estate exclusion of marital property from the denominator would be a corollary of n j stat ann sec_3b b which provides as a general_rule that a surviving_spouse is not allocated estate_tax in respect of nonprobate property to which she succeeded to the extent that that property is covered by an allowable marital_deduction base cannot be part of the gross tax estate even if in some other respect it enters into the computation of the taxdollar_figure the history of the definition of gross tax estate provided in n j stat ann sec_3b b further supports including within that definition only property included in the base of the tax being apportioned the definition of gross tax estate has remained unchanged since the initial adoption of the apportionment statute in see n j laws therefore whatever its reasons for defining the gross tax estate to cover property included in computing the tax instead of property included in the tax_base because the new jersey legislature adopted that definition long before the revision of the federal transfer_tax regime the legislature cannot have intended to include within gross tax estate adjusted_taxable_gifts that serve only to increase the marginal_rate applicable to a 13despite the perhaps imprecise statement in our prior report that the llc units intervenors received in are subject_to the estate_tax either as part of decedent's taxable_estate or as part of decedent's adjusted_taxable_gifts estate of sommers v commissioner tcmemo_2013_8 at n those units should not be viewed as encompassed within the base to which the federal estate_tax applies although adjusted_taxable_gifts together with the taxable_estate form the base on which the tentative_tax provided for in sec_2001 is computed that tax is reduced by a hypothetical tax on post-1976 gifts the inclusion of adjusted_taxable_gifts in the base to which the tentative_tax applies thus serves only to push the taxable_estate further up the marginal_rate scale decedent's taxable_estate that possibility could not have arisen in under federal estate law or as far as we know under the estate_tax law of any state finally an opinion of the new jersey supreme court issued relatively soon after enactment of the state's apportionment statute suggests that that court understood the statute to allocate the burden of the estate_tax only among those who receive property included in the tax_base in hale a 2d pincite the court described the statutory scheme as follows in the absence of a clear contrary intent the recipients of assets properly includable in the taxable_estate of a decedent under the federal or state taxing acts shall pay a share of the tax in the proportion that the assets so received have contributed to the tax_liability while the court did not have before it the specific issue that we face its description of the statutory scheme indicates how new jersey's highest court understood the statute at a time roughly contemporaneously with its initial enactment for the reasons described above we conclude that the better reading of the new jersey apportionment statute would interpret its text to provide for the apportionment of federal estate_tax only to transferees who receive nonprobate property included in the decedent's gross_estate we will now consider the likelihood that the new jersey courts might follow the lead of those in a few other states and in the interest of promoting equity require apportionment to donees of lifetime gifts not included in the decedent's gross_estate b implications of caselaw in jurisdictions other than new jersey the decisions from maryland mississippi and connecticut on which petitioner relies shepter necaise and bunting respectively did not explicitly consider petitioner's argument that gifts are included in computing the tax although petitioner claims that the apportionment regimes in those states were similar to new jersey's the other states' statutes following the uniform act provided for the apportionment of estate_tax to those who received property included in the decedent's taxable or in the case of connecticut gross_estate the question of whether property not included in the decedent's gross or taxable_estate was nonetheless included in the computation of the tax would be irrelevant under the apportionment statutes of maryland mississippi or connecticut but see shepter a 2d pincite noting that the federal estate_tax imposed by sec_2001 is computed by including values reported on the return as 'adjusted taxable gifts' that means however that the apportionment statutes of those states provide less of a textual basis for apportioning estate_tax to recipients of lifetime gifts than does the new jersey statute even though their states' statutes were relatively less hospitable to apportioning estate_tax to donees of property not included in the decedent's_estate the courts in shepter necaise and bunting each approved such apportionment therefore those cases could be relevant to petitioner's argument despite the differences in statutory terms in that they illustrate courts' willingness to allow the apportionment of estate_tax to recipients of lifetime gifts to implement perceived equities even when that apportionment is not clearly provided for by the relevant statute further we disagree with intervenors that necaise and bunting are irrelevant to the present case because they did not involve gross-ups under sec_2035 we understand petitioner to be relying on shepter necaise and bunting in support of his first argument which would justify apportioning estate_tax to any recipient of a gift included in a decedent's adjusted_taxable_gifts regardless of whether the gift was made within three years of the decedent's death and thus gave rise to an inclusion of the gift_tax on the gift under sec_2035 again the relevant question for present purposes is whether shepter necaise and bunting provide a basis for predicting that new jersey courts would reject the more persuasive text- based interpretation of their state's apportionment statute to implement what they perceive to be an equitable result we will return to that question and consider shepter necaise and bunting in detail after we address the opinions of new york courts that in contrast to those in maryland mississippi and connecticut specifically considered petitioner's argument that a recipient of a gift included in a decedent's adjusted_taxable_gifts within the meaning of sec_2001 is subject_to apportionment of federal estate_tax because the decedent's adjusted_taxable_gifts are involved in the computation of the tax in estate of coven n y s 2d pincite the new york surrogate's court for new york county addressed an argument by a decedent's daughter who was one of the beneficiaries under the decedent's will for an apportionment of estate_tax to a donee who had received substantial lifetime gifts from the decedent by statute new york law provides for the apportionment of estate_tax among the persons interested in the gross tax estate n y est powers trusts law sec a mckinney the daughter who sought apportionment of estate_tax to a donee made essentially the same argument petitioner makes here because adjusted_taxable_gifts are involved in the computation of estate_tax they are included in the gross tax estate the court rejected that argument explaining that adjusted_taxable_gifts are added to the tax calculation in a separate step after the taxable_estate has been determined estate of coven n y s 2d at dollar_figure the court had no doubt that an inequity had been caused by the gross- up of the estate into a higher tax_bracket as a result of the lifetime gifts id nonetheless the court concluded that neither the governing statute nor the decedent's will requires an apportionment of estate_tax against adjusted_taxable_gifts id two years later the new york supreme court appellate division also considered an argument that the new york apportionment statute should be construed to require apportionment against inter_vivos gifts because those gifts were included in the calculation of the estate_taxes metzler n y s 2d pincite the appellate court reached the same conclusion as the surrogate's court in estate of coven which it cited with approval in the absence of a definition of gross tax estate in the new york statute the court in metzler looked to the relevant tax statute which--because the tax being apportioned was the federal estate tax-- was sec_2033 that section provides the value of the gross_estate shall include the value of all property to the extent of the interest therein of 14because the gifts at issue in in re estate of coven n y s 2d surr ct were made less than three years before the decedent's death in the gift_tax on those gifts was presumably included in her gross_estate under then sec_2035 now sec_2035 it appears however that the issue of the apportionment of the estate_tax on any sec_2035 inclusion was not before the court the decedent at the time of his death the court in metzler reasoned that because the decedent retained at her death no interest in the property she had transferred by gift the previous year that property was not part of her gross tax estate dollar_figure thus the court concluded that no apportionment of estate_tax to the donee could be made under the new york apportionment statute like the surrogate's court in estate of coven the new york appellate court in metzler acknowledged the arguable inequity of failing to apportion estate_tax to the recipient of a lifetime_gift the court explained this issue of tax apportionment arises from the fact that eptl antedates the passage of the tax reform act of prior to that act taxable inter_vivos gifts were not in general considered in the calculation of the estate_tax the legislature has not amended eptl to reflect the changes in the gift and estate_tax statutes thus eptl allows apportionment only against the gross tax estate and therefore not against inter_vivos gifts as well although it might appear that it would be more equitable to apportion the estate_tax against all the assets causing the tax eptl does not authorize such apportionment id pincite the court also suggested that the failure to apportion estate_tax to the recipients of lifetime gifts may not have been inequitable because i n making 15the gifts at issue in in re metzler n y s 2d app div like those in estate of coven were made less than three years before the decedent's death therefore the gift_tax on the gifts was presumably included in the decedent's_estate under sec_2035 even though the transferred property would not have been the inter_vivos gifts to petitioner the decedent implicitly intended that petitioner take those gifts free of any_tax obligation id the relevance of metzler and estate of coven to the present case might be challenged on the ground that the new york apportionment statute unlike the new jersey statute does not define gross tax estate that distinction would matter however only if the phrase included in computing the tax in n j stat ann sec_3b b were read to mean taken into account in computing the tax instead of included in the tax_base as explained above however the overall scheme of the new jersey statute and the history of the definition of gross tax estate convince us that the legislature did not intend a meaning of that term that differs materially from that imputed by the new york courts in the absence of a statutory definition the cases on which petitioner relies interpreting the connecticut maryland and mississippi apportionment statutes--bunting shepter and necaise respectively-are broadly similar again each of those cases required the apportionment of estate_tax to recipients of inter_vivos gifts under statutes modeled on the uniform act that if anything provide even less textual basis for such apportionment than the new jersey statute does the maryland apportionment statute requires the apportionment of estate_tax among all persons interested in the estate md code ann tax-gen sec b lexisnexi sec_2016 the apportionment is to be made in the proportion that the value of the interest of each person interested in the estate bears to the total value of the interests of all persons interested in the estate id the statute defines person interested in the estate to mean any person who is entitled to receive or has received from a decedent while alive or by reason of the death of a decedent any property or interest in property included in the taxable_estate of the decedent id sec a dollar_figure the donee before the court_of_appeals of maryland in shepter a 2d pincite argued that the maryland statute did not provide for apportionment of estate_tax to him because under amendments to the irc made by congress after maryland adopted the uniform act the transfer to 16for the sake of comparison sec_2 of the uniform estate_tax apportionment act uniform act of provided for the apportionment of tax among all persons interested in the estate and sec_1 of the uniform act defined person interested in the estate to mean any person including a personal representative guardian or trustee entitled to receive or who has received from a decedent while alive or by reason of the death of the decedent any property or interest therein included in the decedent's taxable_estate him is not treated as part of the 'taxable estate' but it is reported on the return as an 'adjusted taxable gift' dollar_figure the court responded following that change in the irc the national conference of commissioners on uniform state laws saw no need to amend the uniform act to address the change and the general assembly has not done so nevertheless apportionments continue to be made of the total estate_tax imposed by sec_2001 this practical contemporaneous construction that has existed for seventeen years reflects that the tax imposed by sec_2001 is computed by including values reported on the return as adjusted_taxable_gifts per sec_2001 id thus the court in shepter seemed to rely primarily on an inference drawn from legislative inaction before the substantial integration of the federal estate_and_gift_taxes in gifts made by a decedent shortly before death would have been includible in the decedent's gross_estate assuming that is that they had been made in contemplation_of_death and under the maryland apportionment statute the donee of a lifetime_gift included in the decedent's gross_estate would have borne an allocable part of the estate_tax liability the court in shepter seems to have inferred that the maryland legislature like the national conference of commissioners on uniform state laws intended the same result to obtain after 17the gift at issue in shepter v johns hopkins univ a 2d md was made in date and the decedent died the following november thus once again although the transferred property would not have been included in the decedent's taxable_estate the gift_tax on that gift would have been sec_2035 before redesignation in as subsec b the changes in federal_law therefore the court further inferred the legislature's failure to revise the apportionment statute to reflect the changes in federal_law indicates that they viewed the statute in effect as reaching the same result after the court in shepter provided little or no explanation however of how the apportionment statute could be read to require the apportionment of estate_tax to the recipient of a lifetime_gift the court's reference to the mechanics of the computation of the federal estate_tax could indicate that it had in mind an argument similar to the one petitioner makes here that the recipient of a lifetime_gift is a person interest in the estate because the decedent's adjusted_taxable_gifts were included in the computation of the estate_tax liability again the terms of the maryland apportionment statute provide less of a textual basis for that argument than does the new jersey statute although the property received by the donee in shepter was included in the decedent's adjusted_taxable_gifts and in that respect taken into account in computing the estate_tax liability subject_to apportionment that property was not included in the decedent's taxable_estate therefore the donee could not have been a person interested in the estate within the meaning of md code ann tax-gen sec a events following the court_of_appeals of maryland's issuance of its shepter opinion demonstrate the hazard of the court's reliance on legislative inaction as intervenors note in the maryland legislature adopted a law that repealed and reenacted without amendment md code ann tax-gen secs a and and b with the apparent purpose of adding an interpretive gloss on those provisions that overruled shepterdollar_figure moreover as previously noted the first revision of the uniform act adopted after specifically declines to apportion estate_tax liability to the recipient of a gift received within three years of the decedent's death because of the inclusion of the gift_tax in the decedent's gross_estate under sec_2035dollar_figure professor kahn explained that the drafters had md laws sec_2 provides r eferences to taxable_estate in a and to interest and interests of a decedent in b do not include any interest of the decedent that is not included in the value of the decedent's taxable_estate determined under sec_2001 and sec_2051 of the internal_revenue_code_of_1986 and specifically do not include any adjusted_taxable_gifts of the decedent as defined in sec_2001 of the internal_revenue_code notwithstanding any holding or dictum to the contrary in shepter v johns hopkins university a 2d md laws sec_3 adds t hat apportionment of a decedent's federal estate_tax may not be made under to any adjusted taxable gift of the decedent as defined in sec_2001 of the internal_revenue_code 19the uniform act apportions estate_tax among those having an interest in the apportionable estate unif estate_tax apportionment act sec 9a-104 part ii u l a the uniform act specifically excludes from the apportionable estate any amount added to the decedent's gross_estate continued two good reasons for their decision not to apportion estate_tax to recipients of gifts giving rise to sec_2035 inclusions douglas a kahn the revised uniform estate_tax apportionment act real prop prob tr j first allocating estate_tax to donees would require very complex statutory language id second in many cases it would be difficult to collect the tax due from the donees id the mississippi apportionment statute interpreted by that state's supreme court in necaise like maryland's apportionment statute was modeled on the uniform estate_tax apportionment act of under the mississippi statute a recipient of property from the decedent is subject_to apportionment of estate_tax if the property received was included in the decedent's taxable_estate miss code ann sec west requiring apportionment of tax among all persons interested in the estate id sec d defining person interested in the estate to mean any person entitled to receive or who has received from a decedent while alive or by reason of the death of a decedent any property or interest therein included in the decedent's taxable_estate the gifts at issue in necaise made in and would not have been included in the decedent's continued because of a gift_tax on transfers made before death id sec 3-9a-102 c part ii u l a pincite estate although because the decedent died in the gift_tax on the later gift would have been included the mississippi supreme court wrote clearly raymond the donee meets the definition of 'person interested in the estate' as provided in miss code ann d he has received an interest from the decedent's_estate while alive as such raymond is a person interested in the estate as defined by miss code ann d necaise so 2d pincite under the terms of the apportionment statute however the donee did not qualify as a person interested in the estate unless the property he received from the decedent during the latter's life had been included in the decedent's taxable_estate the trial_court had determined without apparent legal foundation that the property the donee had received as a lifetime_gift from the decedent had been included in the decedent's taxable_estate and the mississippi supreme court uncritically accepted that determination thus the conclusion reached by both courts that the donee was required to bear a ratable share of the decedent's federal estate_tax appears to have rested on a misunderstanding of federal estate_tax law in bunting a 2d the appellate court of connecticut addressed the question of whether any of the federal tax on the estate of a decedent who died in had to be apportioned to the recipient of a gift the decedent had made in the court's conclusion that apportionment was required like that of the mississippi courts in necaise appears to have been based on a misunderstanding of the treatment of the gift under federal estate_tax law the connecticut apportionment statute provided for the apportionment of estate_tax among the persons interested in the estate who receive property required to be included in the gross_estate of the decedent under the provisions of the relevant tax law conn gen stat ann sec a west thus the statute would have required apportionment to the donee of the gift only if the transferred property had been included in the decedent's gross_estate the court's recitation of the facts gives no indication that the decedent retained an interest in that property such as a life_estate that would have required the property to be included in the decedent's gross_estate see sec_2036 moreover because the gift was made six years before the decedent's death not even the gift_tax on the gift would have been includible in the gross_estate the court seemed to be under the mistaken impression however that all lifetime gifts are included in a decedent's federal gross_estate in particular the court appears to have misinterpreted two code provisions sec_2045 which provides that specified rules that include in a decedent's gross_estate property not owned by the decedent at death can apply to inter_vivos transfers whenever made and sec_2012 which allows a credit against estate_tax for any gift_tax paid on gifts included in the decedent's_estate sec_2045 however does not provide that any property subject_to a donative transfer whenever made is included in the donor's gross_estate property not owned by the decedent at death is included in his gross_estate only in the circumstances described in sec_2034 through such as when the decedent made an inter_vivos transfer of the property subject_to a retained_life_estate see sec_2036 sec_2045 simply clarifies the scope of the inclusionary rules provided in sec_2034 through again the recitation of the relevant facts by the court in bunting gives no indication that one of those inclusionary rules applied to the property transferred to the donee similarly sec_2012 had no bearing on the issue before the court that section provides a transition rule that implements the changes to the federal transfer_tax regime and applies only to gifts made before date see sec_2012 therefore the court in bunting appears to have been mistaken in its assumption that the transferred property had been included in the decedent's federal gross_estate if that property was not included in the federal gross_estate the donee should not have been apportioned any of the decedent's_estate tax_liability under the connecticut apportionment statute as explained above the opinions of the court_of_appeals of maryland the mississippi supreme court and the appellate court of connecticut in shepter necaise and bunting respectively provide little or no support for petitioner's argument that the gifts intervenors received from decedent were part of his gross tax estate within the meaning of n j stat ann sec_3b b because as adjusted_taxable_gifts they were required to be included in computing decedent's_estate tax_liability the decision of the court_of_appeals of maryland in shepter seems to have rested primarily on a questionable inference from legislative inaction that ended up being refuted by the maryland legislature's overruling of that decision to the extent that the court in shepter accepted an argument similar to petitioner's regarding the impact of a decedent's adjusted_taxable_gifts on estate_tax liability the court's reasoning reflected a misunderstanding of the federal estate_tax law the mississippi supreme court's opinion in necaise and that of the appellate court of connecticut in bunting also appear to have been grounded in misunderstandings of the federal estate_tax law at best the three cases petitioner relies on can be viewed as illustrating courts' willingness to require apportionment of estate_tax to donees of lifetime gifts without express statutory authorization to reach what may be perceived as an equitable result whatever the equitable merits of requiring donees to bear that portion of the estate_tax attributable to gifts they receive we are reluctant to base our decision on speculation that new jersey courts will go beyond the bounds of their state's apportionment statute as explained above without regard to policy considerations the terms of that statute are best read to allow apportionment of estate_tax only to recipients of property included in the decedent's gross_estate as indicated by the choices reflected in the uniform act and the maryland legislature's overruling of shepter there do not appear to be sufficient policy grounds to warrant stretching the terms of the new jersey apportionment statute beyond the bounds we and presumably the new jersey courts would otherwise recognize petitioner's second argument our conclusion that the new jersey apportionment statute provides for apportionment of estate_tax only to recipients of property included in the decedent's gross_estate does not dispose_of petitioner's second argument that argument in contrast to his first argument rests on the unique circumstances of a net_gift in particular petitioner argues that a portion of the property intervenors received represent ed the gift_tax that was added back to decedent's_estate therefore he claims intervenors clearly received a portion of 'the gross tax estate ie at least the portion of the gift that enabled them to pay the gift_tax ' petitioner's second argument would have us equate a portion of the property intervenors received with the gift_tax paid on the taxable gift in fact however no portion of the units decedent transferred to intervenors was included as such in his gross_estate the relevant rules that define a decedent's gross_estate generally provide that it includes the value of specified items of property for example sec_2031 provides the value of the gross_estate of the decedent shall be determined by including to the extent provided for in this part the value at the time of his death of all property sec_2033 provides the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death by contrast sec_2035 does not speak in terms of values and property it speaks instead of amounts the amount of the gross_estate determined without regard to this subsection shall be increased by the amount of any_tax paid on any gift made by the decedent during the 3-year period ending on the date of the decedent's death if sec_2035 does not include in decedent's gross_estate in whole or in part the units intervenors received in then those units were not part of decedent's gross tax estate as defined by n j stat ann sec_3b b and if those units were not part of the decedent's gross tax estate then intervenors were not transferees within the meaning of n j stat ann sec_3b d because they were not persons to whom the gross tax estate or any part thereof was transferred finally if intervenors were not transferees no part of decedent's_estate tax_liability could be apportioned to them under n j stat ann sec_3b respondent's reasoning suffers from a similar flaw failing to come to terms with the terms of the new jersey apportionment statute under which intervenors could be transferees subject_to apportionment of estate_tax only if nonprobate property included in decedent's gross_estate were transferred to them or if a benefit in any such property otherwise accrued to them respondent fails to identify any property included in decedent's gross_estate that intervenors received or from which they otherwise benefited the only property intervenors received from decedent were units although the amount of gift_tax paid on decedent' sec_2002 gifts of units was included in his gross_estate the units themselves were not the opinion of the westchester county new york surrogate's court in in re application of rhodes n y s 2d surr ct on which both petitioner and respondent rely also erroneously equates gift_tax and property rhodes involved a decedent who less than two years before his death in sold property to his son and daughter-in-law for an amount equal to the expected gift_tax on the transfer because the decedent died less than three years after the gift the gift_tax paid on the gift was included in his gross_estate under sec_2035 the court granted the executors' request to apportion to the donees the estate_tax liability attributable to the sec_2035 inclusion in distinguishing coven and metzler discussed above the court wrote unlike adjusted_taxable_gifts which are added to the tax calculation in a separate step after the gross_estate has been determined the gift_taxes paid are a component of the gross_estate as defined by sec_2035 and thus for the application of eptl and as such are subject_to apportionment id pincite under the terms of the new york apportionment statute however an increase in the amount of the decedent's gross_estate by the gift_tax does not require that the donees be allocated a portion of the estate_tax liability the donees were subject_to apportionment only if property included in the gross tax estate had been disposed of to them or if any benefit in the property had accrued to them dollar_figure the donees did not receive the gift_taxes that resulted in the sec_2035 inclusion nor did any benefit in the property used to pay the gift_tax accrue to them 20the new york apportionment statute provides whenever it appears that a fiduciary has paid or may be required to pay an estate or other death_tax with respect to any property required to be included in the gross tax estate of a decedent the amount of the tax in the absence of any contrary direction shall be equitably apportioned among the persons interested in the gross tax estate to whom such property is disposed of or to whom any benefit therein accrues n y est powers trusts law sec mckinney in sum because the units intervenors received were not included in decedent's gross_estate and thus were not included in computing decedent's federal estate_tax liability within the meaning of n j stat ann sec_3b b intervenors were not transferees within the meaning of n j stat ann sec_3b d to whom any of that liability can be apportioned under n j stat ann sec_3b a because we conclude that the new jersey apportionment statute does not provide for apportionment of any of decedent's federal estate_tax liability to intervenors we need not consider intervenors' alternative argument that the gift and acceptance agreement that decedent entered into with each of them in was a nontestamentary instrument within the meaning of n j stat ann sec_3b that precluded any apportionment of estate_tax to intervenors that the statute might otherwise require effect of estate_tax on marital_deduction petitioner also asks for partial summary_judgment that any federal estate_tax owed in connection with this proceeding cannot be charged against the federal estate_tax_marital_deduction he argues citing 345_f2d_715 3d cir that new jersey law does not permit apportionment of the tax to a surviving spouse's share of an estate and so under no circumstances may the marital_deduction be reduced for any estate_tax petitioner's reliance on dodd is misplaced that case addressed the apportionment of tax owed by the estate of a decedent who executed his will before date--the effective date of the new jersey apportionment statute therefore the court_of_appeals applied new jersey common_law the court declined to employ the traditional common_law presumption that would have required the residuary of the decedent's_estate to bear the burden of the estate_tax because the decedent executed his will one month after the federal marital_deduction became law the court reasoned that the decedent's most likely intention was to allow his wife to enjoy the full benefit of that deduction therefore the court concluded that the wife's share of the residue is not required to bear any share of the estate_tax id pincite although the new jersey apportionment statute superseded the common_law rule announced in dodd the statute reflects the principle the court applied in that case as noted above n j stat ann sec_3b b provides as a general_rule that any deduction allowed in regard to property transferred to a decedent's spouse shall inure to the spouse's benefit thus the statute generally precludes the apportionment of federal estate_tax to a surviving_spouse as a result of the spouse's receipt of or succession to property covered by the marital_deduction n j stat ann sec_3b b does not provide absolute protection to a surviving_spouse against bearing the economic burden of a tax imposed on the decedent's_estate the statute provides only that the spouse should realize the benefit of any deduction allowed in computing the estate_tax as a result of his or her relationship to the decedent if the spouse receives nonprobate property not covered by the marital_deduction as might be the case for example if the spouse voluntarily uses that property to pay the decedent's debts or expenses of his estate the spouse might well be a transferee within the meaning of n j stat ann sec_3b d subject_to apportionment of a share of the estate_tax moreover if the surviving_spouse as in the present case is a residuary beneficiary of the decedent's_estate the spouse could bear the economic burden of any federal estate_tax apportioned to the fiduciary under n j stat ann sec_3b a n j stat ann sec_3b b would not insulate the spouse from the burden of the tax in such a case because to the extent that property that would otherwise have been distributed to the spouse must be used to pay the tax it would not be covered by the marital_deduction allowed by sec_2056 see bartel v clarenbach a 2d n j super ct ch div reasoning that the predecessor of n j stat ann sec_3b b should not be interpreted to mean that in every case and absent any instructions to the contrary the mere fact that a spouse's share of the residuary_estate qualifies for the marital_deduction automatically excludes it from paying its proportionate share of the federal estate_tax imposed on the residuary_estate in re estate of green a 2d n j cty ct when the gift to the spouse is of the residue she takes only what is left after payment of proper charges including taxes chargeable against the residue on the record before us we are unable to determine the extent to which the estate_tax will reduce the value of the marital share of decedent's_estate as noted above to the extent that bernice used_property that would otherwise have been exempt from claims against the estate to pay debts or expenses she may have been a transferee subject_to apportionment of estate_tax if neither bernice nor intervenors are transferees subject_to apportionment under the new jersey statute the federal estate_tax liability would be apportioned entirely to the fiduciary under n j stat ann sec_3b a to the extent that any_tax apportioned to the fiduciary reduces the residuary distributions ultimately made to bernice's successors the tax will be paid out of the marital share of the estate petitioner's claim to a marital_deduction that includes only the value of nonprobate property however may indicate that even without regard to the estate_tax deficiency decedent's probate_estate would have been entirely consumed by debts and expenses to the extent that petitioner pays estate_tax out of assets that would otherwise have been used to pays debts or expenses the tax would not reduce the value of the property ultimately received by bernice and her successors to that extent the burden of the estate_tax would be borne by the estate's creditors moreover the allocation to petitioner under n j stat ann sec_3b a of an amount of estate_tax in excess of the value of the assets remaining under his control may have no economic consequence instead the ultimate incidence of that portion of tax might depend on the vagaries of the service's exercise of discretion in choosing among alternative sources for the tax's collection whoever pays that portion of the estate_tax would presumably have a right to reimbursement from a fiduciary with no assets remaining under his control from which to make the required reimbursement we need not address those potential conundrums at this juncture at this stage of the proceedings and on the limited record before us we conclude only that n j stat ann sec_3b b which requires that federal estate_tax be apportioned in a manner that preserves for the benefit of a decedent's spouse to the extent possible the benefit of any marital_deduction allowed by sec_2056 provides us insufficient grounds to rule as a matter of law that any estate_tax due in this case cannot affect the allowable marital_deduction e conclusion for the reasons explained above we will deny petitioner's motion for partial summary_judgment that any federal estate_tax owed by decedent's_estate must be apportioned to intervenors and cannot reduce the marital_deduction to which the estate is entitled under sec_2056 for the same reasons we will grant intervenors' motion for partial summary_judgment that none of the estate_tax can be apportioned to them under applicable new jersey law an appropriate order will be issued
